EXHIBIT 23.1 De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS September 21, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Annual Report (Form 10-K ) of Crater Mountain Resources, Inc. of our audit report, dated September 9, 2010 relating to the accompanying audited financial statements (and related statements included there in) as of June 30, 2010 which appears in the Annual Report. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV September 21, 2010 2580 Anthem Village Drive, Henderson, NV89052 Telephone (702) 588-5960●Facsimile (702) 588-5979
